             Case 3:20-cr-00423-H Document 86 Filed 12/14/20 PageID.173 Page 1 of 3

AO 245B (CASDRev. 01/19) Judgment in a Criminal Case for Revocations


                                  UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
        UNITED STATES OF AMERICA                           JUDGMENT IN A CRIMINAL CASE
                                                           (For Revocation of Probation or Supervised Release)
                                                           (For Offenses Conunitted On or After November I, 1987)
                          V.

      RANDY ANTONIO WILLIAMS (1)                              Case Number:                20CR0423-H

                                                           Sebastian Llewellyn Swain-Gil, Federal Defenders of San Diego, Inc.
                                                           Defendant's Attorney
Registration Number:      93746-298
•-
THE DEFENDANT:
lZl admitted guilt to violation of allegation(s) No.       1, 2, 3, 4, 5, 6, 7, and 8.

 D was found guilty in violation ofallegation(s) No.
                                                          ------------ after denial of guilty.
Accordingly, the coiµt has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation
      1, 2, 3, 4, 5, 6            nv3, Unlawful use of a controlled substance or Failure to Test
              7                   nv2 l, Failure to participate in drug aftercare program
              8                   nvl 1, Failure to report change in residence/employment




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 3 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                    December 14, 2020
                                                                    Date of Imposition of Sentence




                  FILED
                   DEC l 4 2020

          CLERK lJS DISlHIC I COURT
       SOUTHERN DIS I HIC I O~ CAJ.!EORNIA
       BY                  ,,...,... .- DEPUTY


                                                                                                                      20CR0423-H
            Case 3:20-cr-00423-H Document 86 Filed 12/14/20 PageID.174 Page 2 of 3

AO 245B (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:              RANDY ANTONIO WILLIAMS (1)                                                 Judgment - Page 2 of 3
CASE NUMBER:            20CR0423-H

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED.




 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •    at _ _ _ _ _ _ _ _ A.M.                            on
       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       • •on or before
       • as notified by the United States Marshal.
       • as notified by the Probation or Pretrial Services Office.
                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on
                                                                         to - - - - - - - - - - ~
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                           20CR0423-H
       •
                 Case 3:20-cr-00423-H Document 86 Filed 12/14/20 PageID.175 Page 3 of 3

     AO 245B (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

     DEFENDANT:              RANDY ANTONIO WILLIAMS (1)                                        Judgment - Page 3 of 3
     CASE NUMBER:            20CR0423-H

                                              UNSUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on unsupervised release for a term of:
9MONTHS

                                             MANDATORY CONDITIONS

1.    The defendant must not commit another federal, state or local crime.




                                                                                                      20CR0423-H
